Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/19/2021 have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks to claim 8 that, “Thus, the Examiner's assertion that Lenniger's cladding is "optional" is not supported by Lenniger, which does not teach or suggest the cladding being optional.” (Present remarks page 3) the Examiner respectfully disagrees and notes that Lenniger clearly discloses that the base plate 104 being cladded is just an example (“Base plate 104 is formed from a bimetal or trimetal ribbon (i.e., a cladded strip).” at Col. 3, ll. 59-60).  In light of this disclosure, it is clear that while Lenniger might prefer cladding, it is not the only means by which the dissimilar metals may be affixed to one another.  
With respect to the Applicants’ remarks to claim 8 that, “To replace Lenniger's cladding would eliminate this core feature of Lenniger. As Lenniger's principle of operation is to provide a semiconductor assembly with a clad base plate, modifying Lenniger in view of Tsoi as the Examiner suggests would change the principle of operation of Lenniger's device.” (Present remarks page 3) the Examiner respectfully notes that the present arguments do not expand on how the core principle of the operation of the bimetallic ribbon is affected and thus it is unclear how welding the intermediate structure (108) and the copper structure (106) would eliminate the core prima facie obvious in view of Lenniger and Tsoi.
With respect to the Applicants’ remarks to claim 8 that, “At the very least, the Examiner has not established a proper rationale for changing this core feature. The Examiner's reasoning to make the modification so that elements could be bonded together "after they are manufactured" (see Final Office Action, page 4) does not constitute a proper rationale for substantially modifying Lenniger's design.” (Present remarks page 3) the Examiner respectfully disagrees.  “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.”1  In the present case the Examiner relied upon knowledge generally available to one of ordinary skill in the art as the express motivation.  Indeed, allowing the intermediate structure and the cooling structure to be bonded together after they are manufactured, as suggested by the Examiner in the final rejection, is advantageous since there may be reasons why one wouldn’t want to have a pre-affixed base plate prior to assembly.  For example, it may be desirable to have the aluminum cooling structure (106) affixed to the copper intermediate structure (108) after the semiconductor chips (128) are affixed to the copper layer (108).  Accordingly, it is respectfully submitted that the Examiner has prima facie obvious in view of Lenniger and Tsoi.
With respect to the Applicants’ remarks to claim 8 that, “Rather, the modification appears to be based on impermissible hindsight in order to reject the claims.” (Present remarks page 3) the Examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.2  Here, the Examiner respectfully submits that only knowledge which was within the level of ordinary skill at the time the claimed invention was used and thus it is the Examiner used proper hindsight when making the present judgement on obviousness.  This is evidenced by the Tsoi reference which explicitly teaches welding two plates together in a cooling context and the strong motivation to combine, drawn from knowledge available to those of skill in the art.  Accordingly, it is respectfully submitted that claim 8 is prima facie obvious in view of Lenniger and Tsoi.
Finally, the Examiner notes that even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.3  The Examiner respectfully submits that the limitation, “wherein the intermediate prima facie obvious in view of Lenniger and Tsoi.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Citing MPEP 2144(I)
        2 In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
        3 In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985)